Order entered May 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01529-CV

                    ALBERTELLI CONSTRUCTION, INC., Appellant

                                              V.

  RAM INDUSTRIES ACQUISITIONS, LLC D/B/A RAM WINDOWS, LLC, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-18-1563

                                          ORDER
       Before the Court is appellee’s May 22, 2019 unopposed motion for leave to file a sur-

reply brief. We GRANT the motion and ORDER the sur-reply brief received by the Court on

May 22, 2019 FILED as of the date of this order.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE